 
 
108th CONGRESS 2d Session 
H. R. 5153 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2004
Ms. Herseth (for herself, Mr. Evans, Mr. Michaud, Mr. Udall of New Mexico, Mr. Faleomavaega, and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to extend the Native American veteran housing loan pilot program. 
 
 
1.Short titleThis Act may be cited as the Native American Veterans Home Loan Act of 2004. 
2.Extension of Native American veteran housing loan pilot programSection 3761(c) of title 38, United States Code, is amended by striking December 31, 2005 and inserting December 31, 2010. 
 
